ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., hold: That, on the conclusions of fact set down in the opinion of the Court of Appeals (Schrader Co. v. Bailey, 74 So. 7512), that court correctly applied rules of law inviting the further holding that the Schrader Company was entitled to the general affirmative charge. Surely a buyer who inspects a shipment acquires thereby actual knowledge of the unsoundness of a material portion thereof, as the Bailey Grocery Company is affirmed, by the Court of Appeals, to have done, and then pays the draft drawn therefor, cannot recover what has been thus paid. Morse v. Moore, 83 Me. 473, 22 A. 362, 13 L.R.A. 224, 23 Am. St. Rep. 783, cited ante in the majority opinion, did not (among other differences) involve the factor of inspection (present in the cause at bar), as is plainly noted in the last headnote to that case, the recitals of which were justified by the statements to the same effect in the court's opinion on page 482 of 83 Me., 22 A. 365, 13 L.R.A. 224, 23 Am. St. Rep. 783, and in the general discussion of rules of law there applied. Our case of McCaa v. Elam Drug Co., 114 Ala. 74,21 So. 479, 62 Am. St. Rep. 88, cited in the majority opinion, is not in the least opposed to anything said or ruled by the Court of Appeals in its opinion, in 15 Ala. App. 647, 74 So. 749
-752.
2 15 Ala. App. 647.